Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).

(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
The drawings are missing.

					     DRAWINGS

The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Objections
Claim 9 is objected to because of the following informalities:  Apparently claim 9 should have been claim 8. Applicant is advised to renumber the claim 9 to claim 8 so that it shows consistency that there are no missing claims.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (CN 103278777 B).
Regarding claim 1, He et al. disclose a method for assessing/evaluating the state of health (SOH) of a battery of an electric vehicle and comparative He et al. as the closest prior art discloses a lithium battery health condition estimation method based on a dynamic Bayesian network, and specifically disclosed (see paras. 2-21 of the specification): 3, real-time estimate SOH of that same type battery, during constant current charging of the battery, battery voltage was measured every minute, a voltage
observation sequence of length T (equivalent to a given number of tests described herein giving test
results) is obtained after time T, the corresponding voltage steps are, for class c (c=1, 2,., C)
dynamic Bayesian network model, using forward algorithm, calculating a probability of the
observation sequence under the model, select the largest category copt in the previous step as the
final SOH category, and gives the corresponding SOH: (see paragraphs 20-21 of the specification), in
which the cells are classified according to the value of n Ut classified as Class 0 when Nn L <
80%, and Class (corresponding to a given number of states of the cells described herein) when nN Lt
> 80%, 7 L = Qi/Qn, representing the ratio of the actual capacity Q to the nominal capacity Qn
(see paragraph 15 of the specification).
The difference between claim 1 and comparative document He et al. is that each result is associated
with a state of the battery, which may have a given number (N) of states, the probability of
evaluating each state of the battery based on a Bayesian calculation, and the SOH is evaluated from
the probability of each state and the test results, referred to as the evaluated SOH. It follows that
the technical problem actually solved by claim 1 is how to evaluate SOH quickly.
For the above-mentioned differences, in Comparative Document of He et al., class C classification of a
battery corresponds to N states of the battery described herein, therefore, the forward algorithm is
used to calculate the probabilities of the tested voltage series for class c (c=1, 2,., C) dynamic
Bayesian network model, this corresponds to associating each test result with the state of the battery
as described herein, and evaluating the probability of each state of the battery based on the
Bayesian calculation, while selecting the class with the highest probability as the final SOH class,
and calculating the corresponding SOH based on the largest class, corresponds to evaluating the SOH
based on the probability of each state and the test result as described herein. As for the SOH to be
evaluated, the SOH is conventionally defined according to the manner in which the SOH is
acquired. Accordingly, it will be apparent to those skilled in the art that the technical solution as
claimed in claim 1 is obtained on the basis of comparative document of He et al. in combination with
common general knowledge in the art, and that the technical solution as claimed in claim 1 does
not have outstanding substantive features and significant improvements. Therefore it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the system of He et al. by associating each test result with the state of the battery in order to better assess the battery condition.
	Regarding claim 2, He et al. has disclosed: step 1, carry out capacity test on same type battery with different usage degree, for the ith battery, the battery is first fully charged, discharging the battery to its cutoff voltage Vmin at a current of 1C, recording the discharge time Tdi, calculating the actual capacity of the battery as Qi = 1C x Tdi, and calculating a ratio N lt = Qi/Qn of the actual capacity Q to the nominal capacity Qn, after the i-th battery stabilizes, constant current charging the battery to its charge cutoff voltage Vmax, the batteries were recorded every 1 minute, wherein the voltage for the kth time is Vk, the total charging time was recorded as Tci hours, the state of charge (SOC) of the battery at the kth
recording was calculated as SOCk=k/60Tci, where k=l, 2,., 60Tci, and the above-described charge-
discharge process was repeated until the actual capacity of all batteries was less than 80% of the
nominal capacity, and all measured data was recorded and archived, Step 2. A dynamic Bayesian
network model for this SOH was constructed based on the training data for each of the batteries c
described above (see paragraphs 15-16 of the specification). Wherein full charge redischarging the
battery to the cutoff voltage and calculating its actual capacity, and the ratio of the actual capacity
Q to the nominal capacity Qn (i.e., the battery health SOH), corresponds to what is referred to
herein as a full test, including full charge and/or discharge operation of the battery; during constant
current charging after the battery is stabilized, the battery voltage is recorded every 1 minute,
which corresponds to what is referred to herein as a surrogate test, including partial charge and/or
discharge operation of the battery; it is conventional in the art to file these test data records and to
serve as a source of results in performing the tests. 
	Regarding claims 3, 5-6, He et al. disclose wherein a confidence value is assigned to the estimated SOH on the basis of previous estimated SOH values and a last full test value; performing a full test if the confidence value is below a given threshold; and wherein the (m) performed tests are proxy tests, which include partial charge and/or discharge action of the battery. See He et al. has
disclosed that during constant current charging of a battery, the battery voltage is measured every
minute and a voltage observation sequence of length T is obtained after time T (see paragraph 20 of
the specification). That is, in performing a given number of tests on a battery, the tests are proxy
tests that perform partial charging and discharging. In addition, He et al. discloses that the results of comparing the estimated SOH obtained by the method disclosed therein with the
SOH obtained by the direct discharge method test are identical (see paragraph 21 of the
specification). On this basis, based on the difference between the estimated SOH value and the
actual measured SOH value, assigning confidence to the estimated SOH to characterize the
consistency between the estimated SOH value and the measured SOH value is a conventional
technical means in the art; whereas when the confidence level is below a given threshold, it is obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the system of He et al. as it will also be readily appreciated by those skilled in the art that a complete test may be performed on the battery to obtain an accurate SOH value. 

Regarding claims 7, 9, He et al. disclose a computer program, a computer-readable non-transitory storage medium and a system, respectively, wherein the computer program comprises a sequence of instructions which, when executed by a processor, implement the steps of a method, the computer-readable non-transitory storage medium comprising a computer program; and the system comprises a sensor and a non-transitory medium unit, both of which are customary in the art and, therefore, are rejected for the same reasons.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (CN 103278777B) in view of Gong et al. (CN 107219463A).
	Regarding claim 4, He et al. disclose all but Gong et al. discloses  a battery life prediction method based on battery status data, and specifically disclosed (see paragraphs 2-132 of the specification and Figure 1): The mileage and cumulative discharge time of different types of battery cars are considered as two random variables to measure battery life status, the mathematical expectation and correlation coefficient of random variables of different types of battery cars are calculated separately, establish battery life state model of battery car, set life state threshold for training sample sets of different types of battery car, evaluate the confidence of the threshold, obtain the userchart(39)s battery life state standard quantity, and compare with the threshold to draw the life state conclusion (see paragraphs 11-15 of this specification and Figure 1), wherein the threshold confidence formula is:
(formula as described in the claim) 
Where a represents the threshold confidence, n is the number of samples of the training set, ri is
the life state criterion for the ith sample in the sample set, and r0 is the corresponding threshold for
the sample set (see paragraphs 38-40 of the specification). That is, comparative Gong et al. discloses
that in evaluating battery life, setting a threshold, and evaluate threshold confidence, wherein the
coefficient f (ri) in the confidence formula is determined by the correlation between the estimated
value and the actual value, therefore, the above-mentioned technical features play the same role in
Gong et al. as in the present application for solving the technical problems thereof, and are confidence values obtained by using a confidence calculation formula, that is, Gong et al. gives an inspiration for applying the above-mentioned technical features to He et al. 1 to solve the technical problems thereof. For coefficients in confidence calculation formulas, based on the correlation determination using estimated values and actual values disclosed Document Gong et al, using the absolute error of the estimated and measured values in combination with a power function of two to obtain a confidence coefficient that is inversely proportional to the absolute error is a conventional choice in mathematical formulas.
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954.  The examiner can normally be reached on Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661